Case 1:15-cr-00348-PGG Document 228
                                224 Filed 08/04/20
                                          07/21/20 Page 1 of 3
                                                             8
         Case 1:15-cr-00348-PGG Document 228 Filed 08/04/20 Page 2 of 3




MEMO ENDORSEMENT

The application for compassionate release is denied. Gomez pled guilty to conspiring to
distribute and possess with intent to distribute five kilograms and more of cocaine, in violation of
21 U.S.C. §§ 841(b)(1)(A) and 846. (Plea Tr. (Dkt. No. 106)) On April 14, 2017, this Court
sentenced him to 155 months’ imprisonment. (Sentencing Tr. (Dkt. No. 167) at 17) According
to the Bureau of Prisons (“BOP”) website, Gomez is currently being held at a prison camp
located at FCI-Allenwood Medium, with a projected release date of October 7, 2026.

In a July 6, 2020 submission, Gomez contends that he is entitled to compassionate release
pursuant to 18 U.S.C. § 3582, because of risks to his health presented by the COVID-19 virus.
(Def. Mot. (Dkt. No. 224)) Gomez claims that he suffers from “salmonella entercolitis . . .
proctitis, cryptitis anal, and prostatitis.” (Id. at 1-2) Gomez also claims that the BOP has not
treated his colitis conditions and prostatitis adequately. (Id. at 2)

As an initial matter, the Government has submitted medical records indicating that BOP medical
staff diagnosed Gomez with colitis and conducted numerous follow-up assessments of that
condition. (July 31, 2020 Govt. Ltr. (Dkt. No. 227), Ex. A) Accordingly, Gomez has not
demonstrated that his colitis conditions and prostatitis is not being addressed. Moreover, these
medical conditions do not make Gomez more susceptible to the COVID-19 virus, or cause him
to have a worse prognosis if he were to become infected. See People Who Are at Higher Risk
for Severe Illness, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at- higher-risk.html
(last visited August 3, 2020). The Court also notes that – according to the BOP’s website – FCI-
Allenwood Medium has not had a single documented case of COVID-19 among inmates.

To grant compassionate release, a court must find “that such a [sentence] reduction is consistent
with applicable policy statements issued by the Sentencing Commission,” 18 U.S.C. § 3582, as
set forth in Section 1B1.13 of the Sentencing Guidelines, which requires a court to find that “the
defendant is not a danger to the safety of any other person or to the community, as provided in 18
U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(1)(A). The fact that Gomez was convicted of conspiring
to distribute and possess with intent to distribute five kilograms of cocaine demonstrates that he
presents a danger to the community. 18 U.S.C. § 3142(e). Moreover, Gomez was convicted of
multiple crimes before the instant offense, and was involved in large-scale distribution of heroin
prior to his arrest in this case. (Sentencing Tr. (Dkt. No. 212) at 12-14) At sentencing, this
Court concluded that Gomez presented a high risk of recidivism, and sentenced him to a term of
imprisonment within the applicable Guidelines range of 140 to 175 months’ imprisonment. (Id.
at 14-15) Gomez has served less than half of his sentence, and has more than six years’
imprisonment remaining.

In sum, even if Gomez had demonstrated that he suffered from pre-existing conditions that make
him more susceptible to the COVID-19 virus – given the favorable conditions at FCI-Allenwood
– this risk is outweighed by compelling evidence that Gomez’s release at this time would
compromise the safety of the community.
        Case 1:15-cr-00348-PGG Document 228 Filed 08/04/20 Page 3 of 3




For these reasons, Gomez’s application for compassionate release is denied. See United States
v. Eric Fernandez, No. 12-CR-844 (AJN), 2020 WL 3034799, at *3 (S.D.N.Y. June 5, 2020)
(denying compassionate release motion of 51-year-old Fort Dix inmate with hypertension and
diabetes in part because he “played a significant role in trafficking a very large amount of
cocaine” and “served only roughly half of his sentence”). The Clerk of the Court is directed to
terminate the motions (15 Cr. 348, Dkt. No. 224; 17 Civ. 6190, Dkt. No. 41). A copy of this
memo endorsement will be mailed to Defendant by Chambers.

Dated: New York, NY

August 4, 2020
